       Case 3:21-cv-00036-DHB-BKE Document 27 Filed 09/10/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            DUBLIN DIVISION

CHRISTOPHER BAUGHCUM, JR.,          )
et al.,                             )
                                    )
      Plaintiffs,                   )
                                    )            CIVIL ACTION NO.
v.                                  )            3:21-cv-00036-DHB-BKE
                                    )
GENOLA JACKSON, et al.,             )
                                    )
      Defendants.                   )
____________________________________)

    DEFENDANT WRIGHT’S NOTICE OF INTENT TO FILE REPLY BRIEF
               AND REQUEST FOR CLARIFICATION

      Pursuant to Local Rule 7.6, Defendant Col. Chris Wright hereby gives notice of

his intent to file a reply brief in support of his Motion for Extension of Time to

Respond to Plaintiffs’ Motion for Summary Judgment (Doc. 25), and in opposition to

Plaintiffs’ response thereto (Doc. 26).

      Defendant Wright further requests clarification regarding his time to respond to

Plaintiffs’ Motion to Summary Judgment. In particular, Defendant Wright respectfully

requests clarification from the Court that, should this Court deny his motion for

extension of time, he would have fourteen days from the date of such denial to file a

response to Plaintiffs’ Motion for Summary Judgment.

      Respectfully submitted,

                                          GEORGIA DEPARTMENT OF LAW

                                          CHRISTOPHER M. CARR              112505
                                          Attorney General



                                             1
      Case 3:21-cv-00036-DHB-BKE Document 27 Filed 09/10/21 Page 2 of 3



                                  BETH BURTON                    027500
                                  Deputy Attorney General

                                  TINA M. PIPER                  142469
                                  Senior Assistant Attorney General

                                  /s/Deborah Nolan Gore
                                  DEBORAH NOLAN GORE              437340
                                  Assistant Attorney General

                                  Counsel for defendant Col. Chris Wright
Please serve:
Deborah Nolan Gore
40 Capitol Square, S.W
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
dgore@law.ga.gov




                                     2
       Case 3:21-cv-00036-DHB-BKE Document 27 Filed 09/10/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing DEFENDANT CHRIS

WRIGHT’S NOTICE OF INTENT TO FILE A REPLY BRIEF with the Clerk of

Court using the CM/ECF system, which will automatically send email notification of

such filing to all attorneys of record in this case.

       This 10th day of September, 2021.

                                    /s/ Deborah Nolan Gore
                                    DEBORAH NOLAN GORE

Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
dgore@law.ga.gov




                                              3
